
	
		II
		110th CONGRESS
		2d Session
		S. 3060
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Lautenberg (for
			 himself, Mr. Casey, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to require the
		  payment of monthly special pay for members of the uniformed services whose
		  service on active duty is extended by a stop-loss order or similar mechanism,
		  and for other purposes. 
	
	
		1.Monthly special pay for
			 members of the uniformed services whose service on active duty is extended by a
			 stop-loss order or similar mechanism
			(a)Pay
			 required
				(1)In
			 generalSubchapter I of chapter 5 of title 37, United States
			 Code, is amended by adding at the end the following new section:
					
						330a.Special pay:
				members of the uniformed services whose service on active duty is extended by a
				stop-loss order or similar mechanism
							(a)Special
				payA member of the uniformed services entitled to basic pay
				whose enlistment or period of obligated service is extended, or whose
				eligibility for retirement is suspended, pursuant to the exercise of an
				authority referred to in subsection (b) is entitled while on active duty during
				the period of such extension or suspension to special pay in the amount
				specified in subsection (c).
							(b)AuthoritiesAn
				authority referred to in this section is an authority for the extension of an
				enlistment or period of obligated service, or for suspension of eligibility for
				retirement, of a member of the uniformed services under a provision of law as
				follows:
								(1)Section 123 of
				title 10.
								(2)Section 12305 of
				title 10.
								(3)Any other
				provision of law (commonly referred to as a stop-loss authority)
				authorizing the President to extend an enlistment or period of obligated
				service, or suspend an eligibility for retirement, of a member of the uniformed
				services in time of war or of national emergency declared by Congress or the
				President.
								(c)Monthly
				amountThe amount of special pay specified in this subsection is
				$1,500 per month.
							(d)Construction
				with other paysSpecial pay payable under this section is in
				addition to any other pay payable to members of the uniformed services by
				law.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 such title is amended by inserting after the item relating to section 330 the
			 following new item:
					
						
							330a. Special pay: members of the uniformed services whose
				service on active duty is extended by a stop-loss order or similar
				mechanism.
						
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 of October 1, 2001.
			
